 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1755 
In the House of Representatives, U. S.,

December 8, 2010
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 3082) making appropriations for military construction, the Department of Veteran Affairs, and related agencies, for the fiscal year ending September 30, 2010, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 3082) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2010, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Appropriations or his designee that the House concur in the Senate amendment with the amendment printed in the report of the Committee on Rules accompanying this resolution. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour, with 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations and 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce. The previous question shall be considered as ordered on the motion to final adoption without intervening motion.  
 
Lorraine C. Miller,Clerk.
